Exhibit 10.3

WARRANT AGREEMENT

THIS WARRANT AGREEMENT (this “Agreement”), dated as of March 17, 2017, is by and
among reorganized Chaparral Energy, Inc., a Delaware corporation (the
“Company”), and Computershare Inc., a Delaware corporation (the “Warrant
Agent”).

WHEREAS, on May 9, 2016, the Company and its affiliated debtors (collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) under the Case No. 16-11144 (LSS);

WHEREAS, on January 23, 2017, the Debtors filed the Joint Plan of Reorganization
of the Debtors Under Chapter 11 of the Bankruptcy Code D.I. 761 (as amended or
supplemented from time to time, the “Plan”);

WHEREAS, on March 10, 2017 the Bankruptcy Court entered an order confirming the
Plan, and the Debtors emerged from their chapter 11 cases on the date first
written above (the “Effective Date”);

WHEREAS, pursuant to the Plan, the Company will issue or cause to be issued to
Mark A. Fischer, on or as soon as reasonably practicable after the Effective
Date, warrants (the “Warrants”) to purchase shares of Class A common stock, par
value $0.01 per share, of the Company (“Class A Common Stock”), representing an
aggregate total of 0.37575% of the total number of shares of the Class A Common
Stock issuable pursuant to the Plan;

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, call, exercise and cancellation of the
Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when issued, the valid, binding and legal obligations of the
Company, and to authorize the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definition of Terms. As used in this Agreement, the following
capitalized terms shall have the following respective meanings:

(a)     “Adjustment Event” has the meaning set forth in Section 5.2 hereof.



--------------------------------------------------------------------------------

(b)     “Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.

(c)     “Agreement” has the meaning set forth in the Preamble.

(d)     “Appropriate Officer” has the meaning set forth in Section 3.2(a)
hereof.

(e)     “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532.

(f)     “Bankruptcy Court” has the meaning set forth in the Recitals.

(g)     “Beneficial Holders” means, with respect to any Warrants represented by
a Global Warrant Certificate, any person or entity that “beneficially owns” (as
such term is defined and determined pursuant to Rule 13d-3 promulgated under the
Exchange Act) such Warrants.

(h)     “Board of Directors” means the Board of Directors of the Company.

(i)     “Book-Entry Warrants” has the meaning set forth in Section 3.1(c)
hereof.

(j)     “Business Day” means any day that is not (i) a Saturday, Sunday or any
other day on which the New York Stock Exchange is closed and, (ii) in the event
that the Warrants or Common Stock are listed on a national securities exchange
other than the New York Stock Exchange, a day on which such national securities
exchange is closed.

(k)     “Certificated Warrant” has the meaning set forth in Section 3.1(c)
hereof.

(l)     “Class A Common Stock” has the meaning set forth in the Recitals, and
shall include any successor security as a result of any recapitalization,
reorganization, reclassification or similar transaction involving the Company.

(m)     “Class B Common Stock” has the meaning set forth in the Plan, and shall
include any successor security as a result of any recapitalization,
reorganization, reclassification or similar transaction involving the Company.

(n)     “Common Stock” means the shares of common stock of the Company, par
value $0.01 per share, including Class A Common Stock and Class B Common Stock,
and shall include any successor security as a result of any recapitalization,
reorganization, reclassification or similar transaction involving the Company.

 

2



--------------------------------------------------------------------------------

(o)     “Company” has the meaning set forth in the Preamble.

(p)     “Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

(q)     “Current Sale Price” of the Class A Common Stock on any date of
determination means:

(i)     if the Class A Common Stock is listed on the New York Stock Exchange or
The NASDAQ Stock Market on such date, the average closing sale price per share
of the Class A Common Stock (or if no closing sale price is reported, the
average of the closing bid and closing ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
for the ten (10) consecutive trading days immediately prior to such date of
determination, as reported by the New York Stock Exchange or The NASDAQ Stock
Market, as applicable;

(ii)     if the Class A Common Stock is not listed on the New York Stock
Exchange or The NASDAQ Stock Market on such date, but is listed on another
U.S. national or regional securities exchange, the average closing sale price
per share of the Class A Common Stock (or if no closing sale price is reported,
the average of the high bid and low asked prices or, if more than one in either
case, the average of the average high bid and low asked prices) for the ten
(10) consecutive trading days immediately prior to such date of determination,
as reported in composite transactions for such securities exchange (or, if more
than one, the principal U.S. national or regional securities exchange on which
the Class A Common Stock is traded);

(iii)     if the Class A Common Stock is not listed on a U.S. national or
regional securities exchange, the average last quoted sale price for the Class A
Common Stock (or, if no sale price is reported, the average of the high bid and
low asked price for such date) for the ten (10) consecutive trading days
immediately prior to such date of determination, in the over-the-counter market
as reported by OTC Markets Group Inc. or other similar organization; or

(iv)     in all other cases, as determined in good faith by the Board of
Directors.

The Current Sale Price shall be determined without reference to early hours,
after hours or extended market trading.

The Current Sale Price shall be appropriately adjusted by the Board of Directors
in good faith if the “ex-date” (as hereinafter defined) for any event (other
than the issuance or distribution requiring such computation) occurs during the
ten (10) consecutive trading days immediately prior to the day as of which the
Current Sale Price is being determined.

 

3



--------------------------------------------------------------------------------

For these purposes the term “ex-date”, when used:

(i)     with respect to any issuance or distribution, means the first date on
which the Class A Common Stock trades regular way on the relevant exchange or in
the relevant market from which the sale price or bid and ask prices, as
applicable, were obtained without the right to receive such issuance or
distribution;

(ii)     with respect to any subdivision or combination of shares of Class A
Common Stock, means the first date on which the Class A Common Stock trades
regular way on such exchange or in such market after the time at which such
subdivision or combination becomes effective; and

(iii)     with respect to any tender or exchange offer, means the first date on
which the Class A Common Stock trades regular way on such exchange or in such
market after the expiration time of such offer.

The foregoing adjustments shall be made to the Current Sale Price in accordance
with the terms hereof, as may be necessary or appropriate to effectuate the
intent of this Agreement and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

(r)     “Date of Issuance” has the meaning set forth in Section 3.1(a) hereof.

(s)     “Debtors” has the meaning set forth in the Recitals.

(t)     “Depositary” has the meaning set forth in Section 3.1(c) hereof.

(u)     “Direct Registration Warrants” has the meaning set forth in
Section 3.1(c) hereof.

(v)     “Effective Date” has the meaning set forth in the Recitals.

(w)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(x)     “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Holder exercises the right to purchase the Warrant
Exercise Shares, in whole or in part, pursuant to and in accordance with the
terms and conditions described herein.

(y)     “Exercise Form” has the meaning set forth in Section 4.3(d) hereof.

(z)     “Exercise Period” has the meaning set forth in Section 4.2 hereof.

(aa)     “Exercise Price” has the meaning set forth in Section 4.1 hereof.

 

4



--------------------------------------------------------------------------------

(bb)     “Fully Diluted” means all Class A Common Stock outstanding as of the
applicable measurement date together with all Common Stock then issuable upon
(i) the conversion of Convertible Securities at the then applicable conversion
rate, (ii) the exercise of any Options and (iii) the conversion of Class B
Common Stock to Class A Common Stock pursuant to the Third Amended and Restated
Certificate of Incorporation of the Company, as amended; provided that, for
purposes of clauses (i), (ii) and (iii), all conditions to the convertibility
and/or exercisability of Convertible Securities and Options of the Company,
shall be deemed to have been satisfied.

(cc)     “Funds” has the meaning set forth in Section 9.14 hereof.

(dd)     “Global Warrant Certificates” has the meaning set forth in
Section 3.1(c) hereof.

(ee)     “Governmental Authority” means any (i) government, (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(iii) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in each case, whether federal, state, local, municipal, foreign,
supranational or of any other jurisdiction.

(ff)     “Holder” has the meaning set forth in Section 4.1 hereof.

(gg)     “Law” means all laws, statutes, rules, regulations, codes, injunctions,
decrees, orders, ordinances, registration requirements, disclosure requirements
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Authority.

(hh)     “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.

(ii)     “Options” means any warrants or other rights or options to subscribe
for or purchase Common Stock or Convertible Securities.

(jj)     “Organic Change” means any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s equity securities or assets or other transaction, in each case which
is effected in such a way that the holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) cash, stock, securities
or other assets or property with respect to or in exchange for Common Stock,
other than a transaction which triggers an adjustment pursuant to Sections 5.1,
5.2 or 5.3.

(kk)     “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).

 

5



--------------------------------------------------------------------------------

(ll)     “Plan” has the meaning set forth in the Recitals.

(mm)     “Pro Rata Repurchase Offer” means any offer to purchase shares of any
class of Common Stock by the Company or any Affiliate thereof pursuant to
(i) any tender offer or exchange offer subject to Section 13(e) or 14(e) of the
Exchange Act or Regulation 14E promulgated thereunder or (ii) any other offer
available to substantially all holders of any class of Common Stock to purchase
or exchange their shares of Common Stock, in the case of both (i) or (ii),
whether for cash, shares of capital stock of the Company, other securities of
the Company, evidences of indebtedness of the Company or any other Person, or
any other property (including, without limitation, shares of capital stock,
other securities or evidences of indebtedness of a Subsidiary), or any
combination thereof, effected while the Warrants are outstanding. The “effective
date” of a Pro Rata Repurchase Offer shall mean the date of acceptance of shares
for purchase or exchange by the Company under any tender or exchange offer which
is a Pro Rata Repurchase Offer or the date of purchase with respect to any Pro
Rata Repurchase Offer that is not a tender or exchange offer.

(nn)     “Registered Holder” has the meaning set forth in Section 3.3(d) hereof.

(oo)     “Requisite Holders” means Registered Holders of Warrants exercisable
for a majority of the Class A Common Stock issuable upon exercise of all
Warrants then outstanding.

(pp)     “S&P” means Standard & Poor’s Financial Services LLC or any successor
thereto.

(qq)     “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

(rr)     “Securities Act” means the Securities Act of 1933, as amended.

(ss)     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, limited liability company or other business
entity (other than a corporation), a majority of the partnership, limited
liability company or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or losses or shall be or
control the general partner, the managing member or entity performing similar
functions of such partnership, limited liability company or other business
entity.

 

6



--------------------------------------------------------------------------------

(tt)     “Transfer” means any transfer, sale, assignment or other disposition.

(uu)     “Warrant Agent” has the meaning set forth in the preamble and shall
include any successor to the Warrant Agent pursuant to Section 8.1 hereof.

(vv)     “Warrant Certificates” has the meaning set forth in Section 3.1(c)
hereof.

(ww)     “Warrant Exercise Shares” means the shares of Class A Common Stock
issued upon the exercise of a Warrant.

(xx)     “Warrant Register” has the meaning set forth in Section 3.3(c) hereof.

(yy)     “Warrant Restrictions” has the meaning set forth in Section 3.1(c)
hereof.

(zz)     “Warrant Statements” has the meaning set forth in Section 3.1(c)
hereof.

(aaa)     “Warrants” has the meaning set forth in the Recitals.

Section 1.2    Rules of Construction.

(a)     The singular form of any word used herein, including the terms defined
in Section 1.1 hereof, shall include the plural, and vice versa. The use herein
of a word of any gender shall include correlative words of all genders.

(b)     Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

(c)     References to “$” are to dollars in lawful currency of the United States
of America.

(d)     The Exhibits attached hereto are an integral part of this Agreement.

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.1    Appointment. The Company hereby appoints the Warrant Agent to act
as agent for the Company for the Warrants in accordance with the express terms
and subject to the

 

7



--------------------------------------------------------------------------------

conditions set forth in this Agreement (and no implied terms or conditions), and
the Warrant Agent hereby accepts such appointment and agrees to perform the same
in accordance with the express terms and conditions set forth in this Agreement.

ARTICLE III

WARRANTS

Section 3.1    Issuance of Warrants.

(a) On the terms and subject to the conditions of this Agreement and in
accordance with the terms of the Plan, on or as soon as reasonably practicable
after the Effective Date (such date, the “Date of Issuance”), the Company will
issue the Warrants to Mark A. Fischer.

(b) The maximum number of shares of Class A Common Stock issuable pursuant to
exercise of the Warrants shall be 140,023 shares, as such amount may be adjusted
from time to time pursuant to this Agreement.

(c) Unless otherwise provided in this Agreement, the Warrants (such Warrants
being referred to as “Book-Entry Warrants”) shall be issued through the
book-entry facilities of The Depository Trust Company, as depositary (the
“Depositary”) in the form of one or more global warrant certificates (“Global
Warrant Certificates”), duly executed on behalf of the Company and
countersigned, either by manual or facsimile signature, by the Warrant Agent, in
the manner set forth in Section 3.3(a) below, which the Company shall deliver,
or cause to be delivered to the Depositary, on or as soon as reasonably
practicable after the Effective Date. Notwithstanding the foregoing, any
Warrants shall either be (x) represented by certificates (together with the
Global Warrant Certificates, “Warrant Certificates”; and any Warrant represented
by a Warrant Certificate, other than a Global Warrant Certificate, being
referred to as a “Certificated Warrant”) or (y) issued by electronic entry
registration on the books of the Warrant Agent (“Direct Registration Warrants”)
and shall be reflected on statements issued by the Warrant Agent from time to
time to the holders thereof (the “Warrant Statements”); provided that any
Certificated Warrants or Direct Registration Warrants that are not subject to
any restriction on transfer or exercise, or are not subject to any vesting
requirements (such restrictions or requirements, “Warrant Restrictions”), may be
exchanged at any time for a corresponding number of Book-Entry Warrants, in
accordance with Section 6.1(c) and the applicable procedures of the Depositary
and the Warrant Agent.

Section 3.2    Form of Warrant; Execution of Warrant Certificates.

(a) Subject to Section 6.1 of this Agreement, the Global Warrant Certificates
shall be in substantially the form set forth in Exhibit A-1 attached hereto. The
certificates for Certificated Warrants, with the forms of election to exercise
and of assignment printed on the reverse thereof, shall be in substantially the
form set forth in Exhibit A-2 attached hereto. The Warrant Certificates may bear
such appropriate

 

8



--------------------------------------------------------------------------------

insertions, omissions, substitutions and other variations as are required or
permitted by this Agreement, may have such letters, numbers or other marks of
identification or designation and such legends or endorsements placed thereon as
may be required by the Depositary (including as provided in Section 3.2(b)) and
as are consistent with the provisions of this Agreement, or as may be required
to comply with any Law or with any rules or regulations made pursuant thereto or
with any rules of any securities exchange or as may be determined (in a manner
consistent with the provisions of this Agreement) by the Chief Executive Officer
or Chief Financial Officer of the Company (each, an “Appropriate Officer”)
executing such Warrant Certificates, as evidenced by their execution of the
Warrant Certificates. Such signatures may be manual or facsimile signatures of
such authorized officers and may be imprinted or otherwise reproduced on the
Warrant Certificates.

(b)     In case any Appropriate Officer of the Company who shall have signed any
of the Warrant Certificates (either manually or by facsimile signature) shall
cease to be such Appropriate Officer before the Warrant Certificates so signed
shall have been countersigned (either manually or by facsimile signature) by the
Warrant Agent or delivered by or on behalf of the Company, such Warrant
Certificates nevertheless may be countersigned and delivered with the same force
and effect as though such Appropriate Officer had not ceased to be such
Appropriate Officer of the Company; and any Warrant Certificate may be signed on
behalf of the Company by any person who, at the actual date of the execution of
such Warrant Certificate, shall be a proper Appropriate Officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Agreement any such person was not such Appropriate Officer.

(c)     The Global Warrant Certificates shall bear a legend substantially in the
form indicated therefor on Exhibit A-1. The Global Warrant Certificates shall be
deposited on or after the Date of Issuance with the Warrant Agent and registered
in the name of Cede & Co., as the nominee of the Depositary. Each Global Warrant
Certificate shall represent such number of the outstanding Warrants as specified
therein, and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement and the applicable procedures of the Depositary.

(d)     A Warrant Certificate shall be, and shall remain, subject to the
provisions of this Agreement until such time as all of the Warrants evidenced
thereby shall have been duly exercised or shall have expired or been cancelled
in accordance with the terms hereof.

Section 3.3    Registration and Countersignature.

(a)     Upon receipt of a written order of the Company signed by an Appropriate
Officer instructing the Warrant Agent to do so, the Warrant Agent (i) shall upon
receipt of Warrant Certificates, including the Global Warrant Certificates, duly
executed on behalf of the Company, countersign, either by manual or facsimile
signature,

 

9



--------------------------------------------------------------------------------

such Global Warrant Certificates evidencing Warrants, and record such Warrant
Certificates, including the Registered Holders thereof, in the Warrant Register,
and (ii) shall register in the Warrant Register any Direct Registration Warrants
in the names of the initial Registered Holders thereof. Such written order of
the Company shall specifically state the number of Warrants that are to be
issued as Certificated Warrants or Direct Registration Warrants and the name of
the Registered Holders thereof, and the number of Warrants that are to be issued
as Book-Entry Warrants, and the Warrant Agent may rely conclusively on such
written order. Notwithstanding the foregoing or anything else in this Agreement
to the contrary, the Company shall not instruct the Warrant Agent to register
any Direct Registration Warrants unless and until the Warrant Agent shall
confirm to the Company in writing that it has the capabilities to accommodate
Direct Registration Warrants.

(b)     No Warrant Certificate shall be valid for any purpose, and no Warrant
evidenced thereby shall be exercisable, until such Warrant Certificate has been
countersigned by the manual or facsimile signature of the Warrant Agent. Such
signature by the Warrant Agent upon any Warrant Certificate executed by the
Company shall be conclusive evidence that such Warrant Certificate so
countersigned has been duly issued hereunder.

(c)     The Warrant Agent shall keep or cause to be kept, at an office
designated for such purpose, books (the “Warrant Register”) in which, subject to
such reasonable regulations as it may prescribe, it shall register the
Certificated Warrants or Direct Registration Warrants, and the Warrants
represented by Global Warrant Certificates, and exercises, exchanges,
cancellations and transfers of outstanding Warrants in accordance with the
procedures set forth in Section 6.1 of this Agreement, all in a form reasonably
satisfactory to the Company and the Warrant Agent. No service charge shall be
made for any exchange or registration of transfer of the Warrants, but the
Company may require payment of a sum sufficient to cover any stamp or other tax
or other charge that may be imposed on any Registered Holder in connection with
any such exchange or registration of transfer. The Warrant Agent shall have no
obligation to effect an exchange or register a transfer unless and until it is
satisfied that any payments required by the immediately preceding sentence have
been made.

(d)     Prior to due presentment for registration of transfer or exchange of any
Warrants in accordance with the procedures set forth in this Agreement, the
Company and the Warrant Agent may deem and treat the person in whose name such
Warrants are registered upon the Warrant Register (the “Registered Holder” of
such Warrants) as the absolute owner of such Warrants, for all purposes
including, without limitation, for the purpose of any exercise thereof (subject
to Section 4.3(d)(z)), any distribution to the Holder thereof and for all other
purposes (subject to Section 4.1(ii)), and neither the Warrant Agent nor the
Company shall be affected by notice to the contrary. Neither the Company nor the
Warrant Agent will be liable or responsible for any registration or transfer of
any Warrants that are registered or to be registered in the name of a fiduciary
or the nominee of a fiduciary.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

TERMS AND EXERCISE OF WARRANTS

Section 4.1    Exercise Price. Each Warrant shall entitle (i) in the case of the
Certificated Warrants or Direct Registration Warrants, the Registered Holder
thereof and (ii) in the case of Book-Entry Warrants, the Beneficial Holder
thereof ((i) and (ii) collectively, the “Holder”), subject to the provisions of
this Agreement, the right to purchase from the Company one share of Class A
Common Stock (subject to adjustment from time to time as provided in Article V
hereof), at the price of $36.78 per share (subject to adjustment from time to
time as provided in Article V, the “Exercise Price”).

Section 4.2    Exercise Period. Warrants may be exercised by the Holder thereof,
in whole or in part (but not as to a fractional share of Class A Common Stock),
at any time and from time to time after the Date of Issuance and prior to 5:00
P.M., New York City time, on June 30, 2018 (the “Exercise Period”). To the
extent that a Warrant or portion thereof is not exercised prior to the
expiration of the Exercise Period, it shall be automatically cancelled with no
action by any Person, and with no further rights thereunder, upon such
expiration.

Section 4.3    Method of Exercise.

(a)     In connection with the exercise of any Warrant, (i) the Holder shall
surrender such Warrant (or portion thereof) to the Warrant Agent for the number
of Warrant Exercise Shares being exercised, up to the aggregate number of
Warrant Exercise Shares for which the Warrants are exercisable and (ii) the
Exercise Price shall be paid, at the option of the Holder, (x) in United States
dollars by personal, certified or official bank check payable to the Company or
by wire transfer to an account specified in writing by the Company or the
Warrant Agent to such Holder, in either case in immediately available funds in
an amount equal to the aggregate Exercise Price for such Warrant Exercise Shares
as specified in the Exercise Form or (y) by cashless exercise as set forth in
Section 4.3(b)).

(b)     In lieu of paying the Exercise Price by personal, certified or official
bank check or by wire transfer, any Holder may elect to exercise Warrants by
authorizing the Company to withhold and not issue to such Holder, in payment of
the Exercise Price thereof, a number of such Warrant Exercise Shares equal to
(x) the number of Warrant Exercise Shares for which the Warrants are being
exercised, multiplied by (y) the Exercise Price, and divided by (z) the Current
Sale Price on the Exercise Date (and such withheld shares shall no longer be
issuable under such Warrants, and the Holder shall not have any rights or be
entitled to any payment with respect to such withheld shares).

(c)     Upon exercise of any Warrants, the Warrant Agent will as promptly as
practicable, within a reasonable time period to enable the Company to meet its
obligations under Section 4.4(a), deliver written request to the Company to
confirm the number of shares of Class A Common Stock issuable in connection with
such exercise. The Company shall calculate and transmit to the Warrant Agent in
a written

 

11



--------------------------------------------------------------------------------

notice, and the Warrant Agent shall have no duty, responsibility or obligation
to calculate or confirm, the number of shares of Class A Common Stock issuable
in connection with any exercise. The Warrant Agent shall be entitled to rely
conclusively on any such written notice provided by the Company, and the Warrant
Agent shall not be liable for any action taken, suffered or omitted to be taken
by it in accordance with such written instructions or pursuant to this
Agreement. Such written notice from the Company shall also set forth the cost
basis for such shares of Class A Common Stock issued pursuant to such exercise.

(d)     Subject to the terms and conditions of this Agreement, the Holder of any
Warrants may exercise, in whole or in part, such Holder’s right to purchase the
Warrant Exercise Shares issuable upon exercise of such Warrants by: (x) in the
case of Certificated Warrants, properly completing and duly executing the
exercise form for the election to exercise such Warrants (including the exercise
forms referred to in clauses (y) and (z) below, an “Exercise Form”)
substantially in the form of Exhibit B-1, (y) in the case of Direct Registration
Warrants, providing an Exercise Form substantially in the form of Exhibit B-2
hereto, properly completed and duly executed by the Registered Holder thereof,
to the Warrant Agent, and (z) in the case of Book-Entry Warrants, providing an
Exercise Form in compliance with the applicable procedures of the Depositary and
its direct and indirect participants, as applicable.

(e)     Any exercise of Warrants pursuant to the terms of this Agreement shall
be irrevocable as of the date of delivery of the Exercise Form and shall
constitute a binding agreement between the Holder and the Company, enforceable
in accordance with the terms of this Agreement.

(f)     In the case of Certificated Warrants, upon receipt of the Warrant
Certificate with the properly completed and duly executed Exercise Form, or in
the case of Direct Registration Warrants, upon receipt of an Exercise Form, in
each case pursuant to Section 4.3(d), the Warrant Agent shall:

(i)     examine the Exercise Form and all other documents delivered to it by or
on behalf of Holders as contemplated hereunder to ascertain whether or not, on
their face, such Exercise Form and any such other documents have been executed
and completed in accordance with their terms and the terms hereof;

(ii)     if an Exercise Form or other document appears, on its face, to have
been improperly completed or executed or some other irregularity in connection
with the exercise of the Warrants exists, endeavor to inform the appropriate
parties (including the person submitting such instrument) of the need for
fulfillment of all requirements, specifying those requirements which appear to
be unfulfilled;

(iii)     inform the Company of and reasonably cooperate with and assist the
Company in resolving any reconciliation problems between the information
provided on any Exercise Form received and the information on the Warrant
Register;

 

12



--------------------------------------------------------------------------------

(iv)     advise the Company as soon as practicable to enable the Company to meet
its obligations under Section 4.4(a), after receipt of an Exercise Form, of
(A) the receipt of such Exercise Form and the number of Warrant Exercise Shares
in respect of which the Warrants are requested to be exercised in accordance
with the terms and conditions of this Agreement, (B) the instructions with
respect to delivery of the Class A Common Stock deliverable upon such exercise,
subject to timely receipt of such information by the Warrant Agent, and (C) such
other information as the Company shall reasonably request; and

(v)     subject to Class A Common Stock being made available to the Warrant
Agent by or on behalf of the Company, and written instructions from the Company,
liaise with the transfer agent for the Class A Common Stock for the issuance and
registration of the number of shares of Class A Common Stock issuable upon
exercise of the Warrants in accordance with the Exercise Form.

The Company reserves the right to reject any and all Exercise Forms that it
reasonably determines are not in proper form or for which any corresponding
agreement by the Company to exchange would, in the opinion of the Company, be
unlawful. Any such determination by the Company shall be final and binding on
the Holders of the Warrants, absent manifest error. Moreover, the Company
reserves the absolute right to waive any of the conditions to any particular
exercise of Warrants or any defects in the Exercise Form(s) with regard to any
particular exercise of Warrants. The Company shall provide prompt written notice
to the Warrant Agent of any such rejection or waiver.

(g)     In the case of Book-Entry Warrants, the Company and the Warrant Agent
shall cooperate with the Depositary and its direct and indirect participants in
order to effectuate the exercise of such Warrants, in accordance with the
reasonable and applicable practices and procedures of the Depositary and such
participants, including the manner of delivery of notice of exercise by the
Beneficial Holders thereof, in such form as shall be prescribed by such
participants, as applicable.

(h)     The Warrant Agent shall forward funds received for warrant exercises in
a given month by the fifth business day of the following month by wire transfer
to an account designated by the Company.

Section 4.4    Issuance of Common Stock.

(a)     Upon the effectiveness of any exercise of any Warrants pursuant to
Section 4.3, the Company shall, subject to Section 4.6, promptly at its expense,
as soon as practicable cause to be issued as directed by the Holder of such
Warrants the total number of whole shares of Class A Common Stock for which such
Warrants are being exercised (as the same may be hereafter adjusted pursuant to
Article V) in such denominations as are requested by the Holder as set forth
below: (i) in the case of the exercise of any Certificated Warrants or Direct
Registration Warrants by the Registered Holder thereof, registered as directed
by the Holder, (ii) in the case of the exercise of any Book-Entry Warrants by
the Beneficial Holder thereof, by same day or next day credit to the Depositary
in accordance with the practices and procedures of the Depositary and its
respective participants, delivered to such account as directed by the Holder.

 

13



--------------------------------------------------------------------------------

(b)     The Warrant Exercise Shares shall be deemed to have been issued at the
time at which all of the conditions to such exercise have been fulfilled, and
the Holder, or other person to whom the Holder shall direct the issuance
thereof, shall be deemed for all purposes to have become the holder of such
Warrant Exercise Shares at such time.

Section 4.5    Reservation of Shares.

(a)     During the Exercise Period, the Company shall at all times reserve and
keep available out of its authorized but unissued shares of Class A Common Stock
solely for the purpose of issuance upon the exercise of the Warrants, a number
of shares of Class A Common Stock equal to the aggregate Warrant Exercise Shares
issuable upon the exercise of all outstanding Warrants. The Company shall use
commercially reasonable efforts to take all such actions as may be necessary to
assure that all such shares of Class A Common Stock may be so issued without
violating the Company’s governing documents, any agreements to which the Company
is a party on the date hereof, any requirements of any national securities
exchange upon which shares of Class A Common Stock may be listed or any
applicable Laws. The Company shall not take any action which would cause the
number of authorized but unissued shares of Class A Common Stock to be less than
the number of such shares required to be reserved hereunder for issuance upon
exercise of the Warrants. If the Class A Common Stock is listed on a national or
regional securities exchange, the Company shall use commercially reasonable
efforts to cause the Warrant Exercise Shares to be so listed upon issuance.

(b)     The Company covenants that it will take such actions as may be necessary
or appropriate in order that all Warrant Exercise Shares issued upon exercise of
the Warrants will, upon issuance in accordance with the terms of this Agreement,
be fully paid and non-assessable and free from any and all (i) security
interests created by or imposed upon the Company and (ii) taxes, liens and
charges with respect to the issuance thereof. If at any time prior to the
expiration of the Exercise Period the number and kind of authorized but unissued
shares of the Company’s capital stock shall not be sufficient to permit exercise
in full of the Warrants, the Company will promptly take such corporate action as
may, in the opinion of its counsel, be reasonably necessary (including seeking
stockholder approval, if required) to increase its authorized but unissued
shares to such number of shares as shall be sufficient for such purposes. The
Company agrees that its issuance of Warrants shall constitute full authority to
its officers who are charged with the issuance of Warrant Exercise Shares to
issue Warrant Exercise Shares upon the exercise of Warrants. Without limiting
the generality of the foregoing, the Company will not increase the stated or par
value per share, if any, of the Class A Common Stock above the Exercise Price
per share in effect immediately prior to such increase in stated or par value.

(c)     The Company represents and warrants to the Holders that the issuance of
the Warrants and the issuance of shares of Class A Common Stock upon

 

14



--------------------------------------------------------------------------------

exercise thereof in accordance with the terms hereof will not constitute a
breach of, or a default under, any other material agreements to which the
Company is a party on the date hereof.

Section 4.6    Fractional Shares. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to issue any
fraction of a share of its capital stock in connection with the exercise of any
Warrants, and in any case where a Holder of Warrants would, except for the
provisions of this Section 4.6, be entitled under the terms thereof to receive a
fraction of a share upon the exercise of such Warrants, the Company shall, upon
the exercise of such Warrants, issue or cause to be issued only the largest
whole number of Warrant Exercise Shares issuable upon such exercise (and such
fraction of a share will be disregarded, and the Holder shall not have any
rights or be entitled to any payment with respect to such fraction of a share);
provided that the number of whole Warrant Exercise Shares which shall be
issuable upon the contemporaneous exercise of any Warrants shall be computed on
the basis of the aggregate number of Warrant Exercise Shares issuable upon
exercise of all such Warrants.

Section 4.7    Close of Books; Par Value. The Company shall not close its books
against the transfer of any Warrants or any Warrant Exercise Shares in any
manner which interferes with the timely exercise of such Warrants. Without
limiting Section 4.5(b), the Company shall use commercially reasonable efforts
to, from time to time, take all such action as may be necessary to assure that
the par value per share of the unissued shares of Common Stock acquirable upon
exercise of the Warrants is at all times equal to or less than the Exercise
Price then in effect.

Section 4.8    Payment of Taxes. In connection with the exercise of any
Warrants, the Company shall not be required to pay any tax or other charge
imposed in respect of any transfer involved in the Company’s issuance and
delivery of shares of Class A Common Stock (including certificates therefor) (or
any payment of cash or other property in lieu of such shares) to any recipient
other than the Holder of the Warrants being exercised, and in case of any such
tax or other charge, the Warrant Agent and the Company shall not be required to
issue or deliver any such shares (or cash or other property in lieu of such
shares) until (x) such tax or charge has been paid or an amount sufficient for
the payment thereof has been delivered to the Warrant Agent or the Company or
(y) it has been established to the Company’s and the Warrant Agent’s
satisfaction that any such tax or other charge that is or may become due has
been paid. For the avoidance of doubt, the Warrant Agent shall not have any duty
or obligation to take any action under any section of this Agreement that
requires the payment of taxes or charges, unless and until the Warrant Agent is
satisfied that all such taxes and/or charges have been paid.

ARTICLE V

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF

WARRANT EXERCISE SHARES

In order to prevent dilution of the rights granted under the Warrants, the
Exercise Price shall be subject to adjustment from time to time as provided in
this Article V, and the number of shares of Class A Common Stock issuable upon
exercise of each Warrant shall be subject to adjustment from time to time as
provided in this Article V.

 

15



--------------------------------------------------------------------------------

Section 5.1    Subdivision or Combination of Class A Common Stock. In the event
that the amount of outstanding Class A Common Stock is increased or decreased by
combination (by reverse stock split or reclassification) or subdivision (by any
stock split or reclassification) of the Class A Common Stock or any distribution
by the Company with respect to the Class A Common Stock in the form of
additional Class A Common Stock, then, on the effective date of such
combination, subdivision or distribution, the number of Warrant Exercise Shares
issuable on exercise of the Warrants shall be increased or decreased, as
applicable, in proportion to such increase or decrease, as applicable, in the
outstanding Class A Common Stock. Whenever the number of Warrant Exercise Shares
purchasable upon the exercise of the Warrants is adjusted pursuant to this
Section 5.1, the Exercise Price shall be adjusted (to the nearest one
ten-thousandth of a cent ($0.000001)) by multiplying such Exercise Price
immediately prior to such adjustment by a fraction of which (a) the numerator
shall be the number of Warrant Exercise Shares purchasable upon the exercise of
the Warrants immediately prior to such adjustment and (b) the denominator shall
be the number of Warrant Exercise Shares purchasable immediately after such
adjustment.

Section 5.2    Distributions. If the Company at any time after the issuance of
the Warrants but prior to the expiration of the Exercise Period fixes a record
date for the making of a distribution to all holders of shares of the Common
Stock of securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends or distributions referred to in Section 5.1), then, in each
such case, the Exercise Price in effect prior to such record date shall be
adjusted thereafter to the price determined by the following formula:

 

EP1  =  EP0  *  

(CP0 - FV)

 

    

 

    

 

CP0

  

where

 

EP1    =    the Exercise Price in effect immediately following the application
of the adjustments in this Section 5.2; EP0    =    the Exercise Price in effect
immediately prior to the application of the adjustments in this Section 5.2; CP0
   =    the Current Sale Price of the Class A Common Stock on the last trading
day preceding the first date on which the Class A Common Stock trades regular
way without the right to receive such distribution; and FV    =    the amount of
cash and/or the fair market value of the securities, evidences of indebtedness,
assets, rights or warrants to be so distributed in respect of one share of
Common Stock, as determined in good faith by the Board of Directors.

Such adjustment shall be made successively whenever such a record date is fixed
(an “Adjustment Event”). In such Adjustment Event, the number of Warrant
Exercise Shares issuable upon the exercise of each Warrant shall be increased to
the number obtained by dividing

 

16



--------------------------------------------------------------------------------

(x) the product of (1) the number of Warrant Exercise Shares issuable upon the
exercise of each Warrant before such adjustment, and (2) the Exercise Price in
effect immediately prior to the adjustment by (y) the new Exercise Price
immediately following such adjustment.

In the event that such distribution is not so made, the Exercise Price and the
number of Warrant Exercise Shares issuable upon exercise of the Warrants then in
effect shall be readjusted, effective as of the date when the Board of Directors
determines not to distribute such shares, evidences of indebtedness, assets,
rights, cash or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of Warrant Exercise Shares that would then be
issuable upon exercise of the Warrants if such record date had not been fixed.

Section 5.3    Pro Rata Repurchase Offer of Common Stock. If at any time after
the issuance of the Warrants but prior to the expiration of the Exercise Period
the Company consummates a Pro Rata Repurchase Offer of Common Stock, then the
Exercise Price shall be reduced to the price determined by the following
formula:

 

EP1  =  EP0  *  

(OS0 * CP0) - AP

 

    

 

    

 

(OS0 - SP0) * CP0

  

where

 

EP1    =    the Exercise Price in effect immediately following the application
of the adjustments in this Section 5.3 (but in no event greater than EP0); EP0
   =    the Exercise Price in effect immediately prior to the application of the
adjustments in this Section 5.3; OS0    =    the number of Fully Diluted shares
of Class A Common Stock outstanding immediately before consummation of such Pro
Rata Repurchase Offer; CP0    =    the Current Sale Price of a share of Class A
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase Offer; AP    =    the aggregate purchase price
(including the fair market value, as determined in good faith by the Board of
Directors, of any non-cash consideration included therein) paid for the shares
of Common Stock in the Pro Rata Repurchase Offer; and SP0    =    the number of
shares of Common Stock so repurchased in the Pro Rata Repurchase Offer.

In such event, the Warrant Exercise Shares issuable upon the exercise of each
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Exercise Shares issuable upon the exercise of each
Warrant before such adjustment, and (2) the

 

17



--------------------------------------------------------------------------------

Exercise Price in effect immediately prior to the adjustment by (y) the new
Exercise Price immediately following such adjustment. For the avoidance of
doubt, no increase to the Exercise Price or decrease in the Warrant Exercise
Shares issuable upon exercise of the Warrants shall be made pursuant to this
Section 5.3.

Section 5.4    Reorganization, Reclassification, Consolidation, Merger or Sale.
In connection with any Organic Change prior to the expiration of the Exercise
Period, the Holders shall have the right to acquire and receive, upon exercise
of such Warrants, such cash, stock, securities or other assets or property as
would have been issued or payable in such Organic Change (if the Holder had
exercised such Warrant immediately prior to such Organic Change) with respect to
or in exchange, as applicable, for the number of Warrant Exercise Shares that
would have been issued upon exercise of such Warrants, if such Warrants had been
exercised immediately prior to the occurrence of such Organic Change. The
Company shall not effect any Organic Change unless, prior to the consummation
thereof, the surviving Person (if other than the Company) resulting from such
Organic Change, shall assume, by written instrument substantially similar in
form and substance to this Agreement in all material respects (including with
respect to the provisions of Article V), the obligation to deliver to the
Holders such cash, stock, securities or other assets or property which, in
accordance with the foregoing provision, the Holders shall be entitled to
receive upon exercise of the Warrants. The provisions of this Section 5.4 shall
similarly apply to successive Organic Changes.

Section 5.5    Notice of Adjustments. Whenever the number and/or kind of Warrant
Exercise Shares or the Exercise Price is adjusted as herein provided and upon
any Organic Change, the Company shall (i) prepare and deliver, or cause to be
prepared and delivered, forthwith to the Warrant Agent a written statement
setting forth the adjusted number and/or kind of securities, cash or other
assets or property issuable upon the exercise of Warrants and the Exercise Price
after such adjustment, the facts requiring such adjustment and the computation
by which adjustment was made, and (ii) cause the Warrant Agent to give written
notice to each Registered Holder in the manner provided in Section 9.2 below, of
the record date or the effective date of the event. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such event.
The Warrant Agent shall be fully protected in relying upon any such written
notice delivered in accordance with this Section 5.5, and on any adjustment
therein contained, and shall not be deemed to have knowledge of any such
adjustment unless and until it shall have received such written notice.
Notwithstanding anything to the contrary contained herein, the Warrant Agent
shall have no duty or obligation to investigate or confirm whether the
information contained in any such written notice complies with the terms of this
Agreement or any other document. The Warrant Agent shall have no duty to
determine when an adjustment under this Article V should be made, how any such
adjustment should be calculated, or the amount of any such adjustment.

Section 5.6    Exclusion of Certain Adjustments. Subject to Section 4.5(b), no
adjustment needs be made for a change in the par value of the shares of Class A
Common Stock. All calculations under this Section shall be made to the nearest
one ten-thousandth (1/10,000) of one cent ($0.01) or to the nearest one
ten-thousandth (1/10,000) of a share, as the case may be.

Section 5.7    Calculation of Adjustments. The form of Warrant Certificate need
not be changed because of any adjustments in the Exercise Price or the number
and/or kind of shares

 

18



--------------------------------------------------------------------------------

issuable upon exercise of the Warrants, and Warrant Certificates theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated therein, as initially issued; provided that such
adjustments in the Exercise Price or the number and/or kind of shares issuable
upon exercise of the Warrants pursuant to the terms of this Agreement shall
nonetheless have effect upon exercise of the Warrants. The Company, however, may
at any time in its sole discretion make any change in the form of Warrant
Certificate that it may deem appropriate to give effect to such adjustments and
that does not affect the substance of the Warrant Certificate or this Agreement
(including the rights, duties, liabilities or obligations of the Warrant Agent),
and any Warrant Certificate thereafter issued, whether in exchange or
substitution for an outstanding Warrant Certificate, may be in the form so
changed.

ARTICLE VI

TRANSFER AND EXCHANGE OF WARRANTS

Section 6.1    Registration of Transfers and Exchanges.

(a)     Transfer and Exchange of Book-Entry Warrants. The Transfer and exchange
of Book-Entry Warrants shall be effected through the Depositary and its direct
and indirect participants, in accordance with the applicable procedures therefor
of the Depositary and such participants.

(b)     Exchange of Book-Entry Warrants for Certificated Warrants or Direct
Registration Warrants. If at any time, (x) the Depositary for the Global Warrant
Certificates notifies the Company that the Depositary is unwilling or unable to
continue as Depositary for the Global Warrant Certificates and a successor
Depositary for the Global Warrant Certificates is not appointed by the Company
within ninety (90) days after delivery of such notice or (y) the Company, in its
sole discretion, notifies the Warrant Agent in writing that it elects to
exclusively cause the issuance of Certificated Warrants or Direct Registration
Warrants under this Agreement, then upon written instructions signed by an
Appropriate Officer of the Company, the Warrant Agent shall register and issue
Certificated Warrants, or shall register Direct Registration Warrants, in an
aggregate number equal to the number of Book-Entry Warrants represented by the
Global Warrant Certificates, in accordance with such written instructions. Such
written instructions provided by the Company shall state that the Certificated
Warrants or Direct Registration Warrants issued in exchange for Book-Entry
Warrants pursuant to this Section 6.1(b) shall be registered in such names and
in such amounts as the Depositary, pursuant to instructions from its direct or
indirect participants or otherwise, shall instruct the Warrant Agent.

(c)     Transfer and Exchange of Certificated Warrants or Direct Registration
Warrants. When Certificated Warrants or Direct Registration Warrants are
presented to the Warrant Agent with a written request (x) to register the
Transfer of such Certificated Warrants or Direct Registration Warrants or (y) to
exchange such Certificated Warrants or Direct Registration Warrants for an equal
number of Certificated Warrants or Direct Registration Warrants, respectively,
of other authorized denominations, the Warrant Agent shall register the Transfer
or make the exchange, and

 

19



--------------------------------------------------------------------------------

in the case of Certificated Warrants shall issue such new Warrant Certificates,
as requested if its customary requirements for such transactions are met,
provided, that (A) the Warrant Agent shall have received (x) a written
instruction of Transfer in form satisfactory to the Warrant Agent, duly executed
by the Registered Holder thereof or by his attorney, duly authorized in writing
along with evidence of authority that may be required by the Warrant Agent,
including but not limited to, a signature guarantee from an eligible guarantor
institution participating in a signature guarantee program approved by the
Securities Transfer Association, (y) a written order of the Company signed by an
Appropriate Officer authorizing such exchange and (z) in the case of
Certificated Warrants, surrender of the Warrant Certificate(s) representing same
duly endorsed for Transfer or exchange, and (B) if reasonably requested by the
Company, the Company shall have received a written opinion of counsel reasonably
acceptable to the Company that such transfer is in compliance with the
Securities Act.

(d)     Exchange of Certificated Warrants or Direct Registration Warrants for
Book-Entry Warrants. Certificated Warrants or Direct Registration Warrants that
are not subject to any Warrant Restrictions may be exchanged for Book-Entry
Warrants upon satisfaction of the requirements set forth below. Upon receipt by
the Warrant Agent of appropriate written instruments of transfer with respect to
such Certificated Warrants or Direct Registration Warrants, in form satisfactory
to the Warrant Agent, and in the case of Certificated Warrants, surrender of the
Warrant Certificate(s) representing same duly endorsed for Transfer or exchange,
together with written instructions directing the Warrant Agent to make, or to
direct the Depositary to make, an endorsement on the Global Warrant Certificate
to reflect an increase in the number of Warrants represented by the Global
Warrant Certificate equal to the number of Warrants represented by such
Certificated Warrants or Direct Registration Warrants, then the Warrant Agent
shall cancel such Certificated Warrants or Direct Registration Warrants on the
Warrant Register and cause or direct the Depositary to cause, in accordance with
the standing instructions and procedures existing between the Depositary and the
Warrant Agent, the number of Book-Entry Warrants represented by the Global
Warrant Certificate to be increased accordingly. If no Global Warrant
Certificates are then outstanding, or if the Global Warrant Certificates then
outstanding cannot be used for such purposes, the Company shall issue and the
Warrant Agent shall countersign (by either manual or facsimile signature), a new
Global Warrant Certificate representing the appropriate number of Book-Entry
Warrants. Any such Transfer shall be subject to the Company’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.

(e)     Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 6.1(f)), unless and until it is exchanged in
whole for Certificated Warrants or Direct Registration Warrants, a Global
Warrant Certificate may not be Transferred as a whole except by the Depositary
to a nominee of the Depositary or by a nominee of the Depositary to the
Depositary or another nominee of the Depositary or by the Depositary or any such
nominee to a successor Depositary or a nominee of such successor Depositary.

 

20



--------------------------------------------------------------------------------

(f)     Restrictions on Transfer. No Warrants or Warrant Exercise Shares shall
be sold, exchanged or otherwise Transferred in violation of the Securities Act
or applicable state securities Laws. If any Holder purports to Transfer Warrants
to any Person in a transaction that would violate the provisions of this
Section 6.1(f), such Transfer shall be void ab initio and of no effect.

(g)     Exchange of Global Warrant Certificate. A Global Warrant Certificate may
be exchanged for another Global Warrant Certificate of like or similar tenor for
purposes of complying with the practices and procedures of the Depositary.

(h)     Cancellation of Global Warrant Certificate. At such time as all
beneficial interests in a Global Warrant Certificate have either been exchanged
for Certificated Warrants or Direct Registration Warrants, redeemed, repurchased
or cancelled, the Global Warrant Certificate shall be returned to, or retained
and cancelled pursuant to applicable Law by, the Warrant Agent, upon written
instructions from the Company satisfactory to the Warrant Agent.

Section 6.2    Obligations with Respect to Transfers and Exchanges of Warrants.

(a)     All Certificated Warrants or Direct Registration Warrants issued upon
any registration of Transfer or exchange of Certificated Warrants or Direct
Registration Warrants, respectively, shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Certificated
Warrants or Direct Registration Warrants surrendered upon such registration of
Transfer or exchange. No service charge shall be made to a Registered Holder for
any registration, Transfer or exchange of any Certificated Warrants or Direct
Registration Warrants, but the Company may require payment of a sum sufficient
to cover any stamp or other tax or other charge that may be imposed on the
Registered Holder, the Company or the Warrant Agent in connection with any such
exchange or registration of Transfer. The Warrant Agent shall forward any such
sum collected by it to the Company or to such persons as the Company specifies
by written notice. The Warrant Agent shall have no obligation to effect an
exchange or register a Transfer unless and until it is satisfied that all such
taxes and/or charges have been paid.

(b)     So long as the Depositary, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depositary or such nominee, as the case may be,
shall be considered by the Company, the Warrant Agent, and any agent of the
Company or the Warrant Agent as the sole owner or holder of the Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement (subject to Sections 4.1(ii) and 4.3(d)(z)). Neither the Company nor
the Warrant Agent, in its capacity as registrar for such Warrants, will have any
responsibility or liability for any aspect of the records relating to beneficial
interests in a Global Warrant Certificate or for maintaining, supervising or
reviewing any records relating to such beneficial interests. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Warrant Agent or any
agent of the Company or the Warrant Agent from giving effect to any written
certification, proxy, or other authorization furnished by the Depositary or
impair the operation of customary practices of the Depositary governing the
exercise of the rights of a holder of a beneficial interest in a Global Warrant
Certificate.

 

21



--------------------------------------------------------------------------------

(c)     Subject to Section 6.1(c), and this Section 6.2, the Warrant Agent
shall:

(i)     in the case of Certificated Warrants, upon receipt of all information
required to be delivered hereunder, from time to time register the Transfer of
any outstanding Certificated Warrants in the Warrant Register, upon delivery by
the Registered Holder thereof, at the Warrant Agent’s office designated for such
purpose, of the Warrant Certificate representing such Certificated Warrants,
duly endorsed for transfer, by the Registered Holder thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney; and
upon any such registration of Transfer, a new Warrant Certificate shall be
issued to the transferee.

(ii)     in the case of Direct Registration Warrants, upon receipt of all
information required to be delivered hereunder, from time to time register the
Transfer of any outstanding Direct Registration Warrants in the Warrant
Register, upon delivery by the Registered Holder thereof, at the Warrant Agent’s
office designated for such purpose, of a form of assignment substantially in the
form of Exhibit C hereto, properly completed and duly executed by the Registered
Holder thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney; and upon any such registration of Transfer, a new
Direct Registration Warrant shall be issued to the transferee.

Section 6.3    Fractional Warrants. The Warrant Agent shall not effect any
registration of Transfer or exchange which will result in the issuance of a
fraction of a Warrant.

ARTICLE VII

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

Section 7.1    No Rights or Liability as Stockholder. Nothing contained herein
or the Warrants shall be construed as conferring upon the Holder or his, her or
its transferees the right to vote or to receive dividends or to consent or to
receive notice as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as stockholders of the Company. The vote or consent of any Holder
shall not be required with respect to any action or proceeding of the Company
and no Holder shall have any right not expressly conferred hereunder or under,
or by applicable Law with respect to, the Warrants held by such Holder. No
Holder, by reason of the ownership or possession of a Warrant, shall have any
right to receive any cash dividends, stock dividends, allotments or rights or
other distributions paid, allotted or distributed or distributable to the
holders of Class A Common Stock prior to, or for which the relevant record date
preceded, the date of the exercise of such Warrant. No provision thereof and no
mere enumeration therein of the rights or privileges of the Holder shall give
rise to any liability of such Holder for the Exercise Price hereunder or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

22



--------------------------------------------------------------------------------

Section 7.2    Notice to Registered Holders. The Company shall give notice to
Registered Holders by regular mail, and prompt written notice thereof to the
Warrant Agent, if any of the following events is proposed to occur prior to the
expiration or exercise in full of the Warrants:

(a)     the payment of any dividend payable in any securities upon shares of
Common Stock or the making of any distribution (other than a regular quarterly
cash dividend) to all holders of Common Stock;

(b)     the issuance to all holders of Common Stock of any additional shares of
Common Stock or of rights, Options or warrants to subscribe for or purchase
Common Stock or of any other subscription rights, Options or warrants;

(c)     the issuance of any additional Common Stock, Options or Convertible
Securities that would result in an adjustment to the Exercise Price under
Section 5.1;

(d)     a Pro Rata Repurchase Offer;

(e)     an Organic Change;

(f)     a dissolution, liquidation or winding up of the Company; or

(g)     the occurrence of any other event that would result in an adjustment to
the Exercise Price or the number of Warrant Exercise Shares issuable upon
exercise of the Warrants under Article V.

Any such notice shall be given at least ten (10) Business Days prior to the date
fixed as the record date or the date of closing of the Company’s stock transfer
books for the determination of the stockholders entitled to such dividend,
distribution or subscription rights, or of the stockholders entitled to vote on
such Organic Change, dissolution, liquidation or winding up or the proposed
effective date of a Pro Rata Repurchase Offer, or any other event that would
result in an adjustment to the Exercise Price or the number of Warrant Exercise
Shares issuable upon exercise of the Warrants under Article V. Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be. Failure to provide such notice
shall not affect the validity of any action taken. For the avoidance of doubt,
no such notice (or the failure to provide it to any Holder) shall supersede or
limit any adjustment called for by Article V by reason of any event as to which
notice is required by this Section 7.2.

Section 7.3    Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If any
Warrant Certificate is lost, stolen, mutilated or destroyed, the Company may
issue, and upon written request by the Company, the Warrant Agent shall
countersign (either by manual or facsimile signature), and deliver, in exchange
and substitution for and upon cancellation of the mutilated Warrant Certificate,
or in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor in accordance with written
instructions from the Company and subject to the terms of this Section 7.3. In
the case of Warrant Certificates other than Global Warrant Certificates, the
Company or the Warrant Agent may, in its discretion, require evidence reasonably
satisfactory to it of the loss, theft or destruction of such Warrant

 

23



--------------------------------------------------------------------------------

Certificate, and an open penalty surety bond satisfactory to the Warrant Agent
and holding it and the Company harmless, absent notice to the Warrant Agent that
such replacement certificates have been acquired by a bona fide purchaser.
Applicants for such substitute Warrant Certificates shall also comply with such
other regulations as the Company or the Warrant Agent may reasonably require.

Section 7.4    Cancellation of Warrants. If the Company shall purchase or
otherwise acquire Warrants, such Warrants shall be cancelled and retired, in the
case of Certificated Warrants or Direct Registration Warrants, by appropriate
notation on the Warrant Register, and, in the case of Book-Entry Warrants, in
accordance with the applicable procedures of the Depositary, including if
required by such applicable procedures by appropriate notation on the applicable
Global Warrant Certificate.

ARTICLE VIII

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 8.1    Resignation, Removal, Consolidation or Merger of Warrant Agent.

(a)     Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company. In the event the transfer agency relationship
in effect between the Company and the Warrant Agent terminates, the Warrant
Agent will be deemed to have resigned automatically and be discharged from its
duties under this Agreement as of the effective date of such termination. If the
office of the Warrant Agent becomes vacant by resignation or incapacity to act
or otherwise, the Company shall appoint in writing a successor Warrant Agent in
place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of thirty (30) days after it has been notified in writing of
such resignation or incapacity by the Warrant Agent or by the Registered Holder
of a Warrant, then the Registered Holder of any Warrant may apply to the Supreme
Court of the State of New York for the County of New York for the appointment of
a successor Warrant Agent at the Company’s cost. The Company may, at any time
and for any reason at no cost to the Holders, remove the Warrant Agent and
appoint a successor Warrant Agent by thirty (30) days’ written notice to the
Warrant Agent signed by the Company and specifying such removal and the date
when it is intended to become effective, one copy of which shall be delivered to
the Warrant Agent being removed and one copy to the successor Warrant Agent. Any
successor Warrant Agent, whether appointed by the Company or by such court,
shall be a Person organized and existing under the Laws of the United States of
America, or any state thereunder, in good standing. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, rights, immunities, duties and obligations of such
predecessor Warrant Agent hereunder;

 

24



--------------------------------------------------------------------------------

and upon request of any successor Warrant Agent, the Company shall make,
execute, acknowledge and deliver any and all instruments in writing for more
fully and effectually vesting in and confirming to such successor Warrant Agent
all such authority, powers, rights, immunities, duties and obligations.

(b)     Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall (i) give notice thereof to the
predecessor Warrant Agent and the transfer agent for the Class A Common Stock
not later than the effective date of any such appointment, and (ii) cause
written notice thereof to be delivered to each Registered Holder at such
Holder’s address appearing on the Warrant Register. Failure to give any notice
provided for in this Section 8.1(b) or any defect therein shall not affect the
legality or validity of the removal of the Warrant Agent or the appointment of a
successor Warrant Agent, as the case may be.

(c)     Merger, Consolidation or Name Change of Warrant Agent.

(i)     Any Person into which the Warrant Agent may be merged or with which it
may be consolidated or any Person resulting from any merger or consolidation to
which the Warrant Agent shall be a party shall be the successor Warrant Agent
under this Agreement, without any further act or deed, if such person would be
eligible for appointment as a successor Warrant Agent under the provisions of
Section 8.1(a). If any of the Warrant Certificates have been countersigned but
not delivered at the time such successor to the Warrant Agent succeeds under
this Agreement, any such successor to the Warrant Agent may adopt the
countersignature of any previous Warrant Agent; and if at that time any of the
Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent; and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement.

(ii)     If at any time the name of the Warrant Agent is changed and at such
time any of the Warrant Certificates have been countersigned but not delivered,
the Warrant Agent whose name has changed may adopt the countersignature under
its prior name; and if at that time any of the Warrant Certificates have not
been countersigned, the Warrant Agent may countersign such Warrant Certificates
either in its prior name or in its changed name; and in all such cases such
Warrant Certificates shall have the full force provided in the Warrant
Certificates and in this Agreement.

Section 8.2    Fees and Expenses of Warrant Agent.

(a)     Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as Warrant Agent as set forth in the fee schedule
mutually agreement upon by the Company and the Warrant Agent (which is
incorporated herein by reference) and will reimburse the Warrant Agent upon
demand for all documented out-of-pocket expenses (including reasonable counsel
fees and expenses), taxes and governmental charges and other charges of any kind
and nature incurred by the Warrant Agent in connection with the negotiation,
preparation, delivery, administration, execution, modification, waiver,
delivery, enforcement or amendment of this Agreement and the exercise and
performance of its duties hereunder.

 

25



--------------------------------------------------------------------------------

(b)     Further Assurances. The Company agrees to perform, execute, acknowledge
and deliver or cause to be performed, executed, acknowledged and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

Section 8.3    Duties of Warrant Agent

(a)     Covered Persons. References to the Warrant Agent in this Section 8.3
shall include the Warrant Agent and its affiliates, principles, directors,
officers, employees, agents, representatives, attorneys, accountants, advisors
and other professionals.

(b)     Liability.

(i)     The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement, the Warrant
Statements or in the Warrant Certificates (except, in each case, its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Company
only. The Warrant Agent shall not be under any responsibility in respect of the
validity or sufficiency of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Warrant Certificate (except,
in each case, its countersignature therefor); nor shall the Warrant Agent be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement; nor shall the Warrant Agent be responsible for the making of
any adjustment in the Exercise Price or the number and/or kind of shares
issuable upon the exercise of Warrants required under the provisions
of Article V or be responsible for the manner, method or amount of any such
change or the ascertaining of the existence of facts that would require any such
change; nor shall the Warrant Agent by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
Exercise Shares to be issued pursuant to this Agreement or any Warrant or as to
whether any Warrant Exercise Shares will, when issued, be validly issued and
fully paid and non-assessable. The Warrant Agent shall not be accountable or
under any duty or responsibility for the application by the Company of the
proceeds of the issue and sale, or exercise, of the Warrants.

(ii)     The Warrant Agent shall have no liability under, and no duty to inquire
as to, the provisions of any agreement, instrument or document other than this
Agreement, as expressly provided herein.

(iii)     The Warrant Agent may rely on and shall incur no liability or
responsibility to the Company, any Holder, or any other Person for any action
taken, suffered or omitted to be taken by it upon any notice, instruction,
request, resolution, waiver, consent, order, certificate, affidavit, statement,
or other paper, document or

 

26



--------------------------------------------------------------------------------

instrument furnished to the Warrant Agent hereunder and believed by it to be
genuine and to have been signed, sent or presented by the proper party or
parties. The Warrant Agent shall be under no duty to inquire into or investigate
the validity, accuracy or content of any such notice, instruction, request,
resolution, waiver, consent, order, certificate, affidavit, statement, or other
paper, document or instrument. The Warrant Agent shall not take any instructions
or directions except those given in accordance with this Agreement.

(iv)     The Warrant Agent shall act hereunder solely as agent for the Company
and, notwithstanding anything contained herein, in a ministerial capacity and
does not assume any obligation or relationship of agency or trust with any of
the Holders or any other Person, and its duties shall be determined solely by
the provisions hereof. The Warrant Agent shall not be liable for any action
taken, suffered or omitted to be taken in connection with this Agreement except
to the extent that a court of competent jurisdiction determines that its own
gross negligence, willful misconduct or bad faith (as each is determined by a
final, nonappealable judgment) was the primary cause of any loss.

(v)     Anything in this Agreement to the contrary notwithstanding, in no event
shall the Warrant Agent be liable for any special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Warrant Agent has been advised of the
likelihood of such loss or damage. Notwithstanding anything contained in this
Agreement to the contrary, any liability of the Warrant Agent under this
Agreement, whether in contract, or in tort, or otherwise, shall be limited in
the aggregate to, and shall not exceed, an amount equal to the fees and charges,
but not including reimbursable expenses, paid by the Company to the Warrant
Agent hereunder during the twelve (12) months immediately preceding the event
for which recovery from the Warrant Agent is being sought.

(vi)     All rights and obligations contained in this Section 8.3 shall survive
the termination of this Agreement and the resignation, replacement, incapacity
or removal of the Warrant Agent. All fees and expenses incurred by the Warrant
Agent prior to the resignation, replacement, incapacity or removal of the
Warrant Agent shall be paid by the Company in accordance with this Section 8.3
of this Agreement notwithstanding such resignation, replacement, incapacity or
removal of the Warrant Agent.

(vii)     The Warrant Agent shall not be under any liability for interest on any
monies at any time received by it pursuant to the provisions of this Agreement.

(viii)     In no event shall the Warrant Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

 

27



--------------------------------------------------------------------------------

(ix)     In the event the Warrant Agent believes any ambiguity or uncertainty
exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company or
any Holder or other person or entity for refraining from taking such action,
unless the Warrant Agent receives written instructions signed by the Company
which eliminates such ambiguity or uncertainty to the satisfaction of Warrant
Agent.

(c)     Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by an Appropriate
Officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered by it pursuant to the
provisions of this Agreement.

(d)     Indemnity. The Company agrees to indemnify, defend, protect and save the
Warrant Agent and hold it harmless from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses, including without
limitation reasonable fees and disbursements of counsel, that may be imposed on,
incurred by, or asserted against such Person, at any time, and in any way
relating to or arising out of or in connection with, directly or indirectly, the
execution, delivery or performance of this Agreement, the enforcement of any
rights or remedies under or in connection with this Agreement, or as may arise
by reason of any act, omission or error of such Person; provided, however, that
no such Person shall be entitled to be so indemnified, defended, protected,
saved and kept harmless to the extent such loss was caused by its own gross
negligence, bad faith or willful misconduct, each as determined by a final
judgment of a court of competent jurisdiction.

(e)     Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except, in each case, its countersignature thereof); nor shall
it be responsible for any breach by the Company of any covenant or condition
contained in this Agreement; nor shall it be responsible to make any adjustments
required under the provisions of Article V hereof or responsible for the manner,
method or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any Class A Common Stock to be issued pursuant to this Agreement
or any Warrant or as to whether any Class A Common Stock will, when issued, be
valid and fully paid and non-assessable. The Warrant Agent will not be under any
duty or responsibility to ensure compliance with any applicable federal or state
securities Laws in connection with the issuance, transfer or exchange of
Warrants.

 

28



--------------------------------------------------------------------------------

(f)     The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in connection with the selection
of such attorneys, agents or employees.

(g)     The Warrant Agent may consult at any time with legal counsel
satisfactory to it (who may be legal counsel for the Company) and the advice or
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by such parties in
accordance with such advice or opinion.

(h)     The Warrant Agent may buy, sell, or deal in any of the Warrants or other
securities of the Company freely as though it was not Warrant Agent under this
Agreement. Nothing contained herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other Person.

(i)     The Warrant Agent shall not be required to use or risk its own funds in
the performance of any of its obligations or duties or the exercise of any of
its rights or powers, and shall not be required to take any action which, in the
Warrant Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity satisfactory to it.

(j)     The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1    Binding Effects; Benefits. This Agreement shall inure to the
benefit of and shall be binding upon the Company, the Warrant Agent and the
Holders and their respective heirs, legal representatives, successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall confer on any person other than the Company, the Warrant Agent and the
Holders, or their respective heirs, legal representatives, successors or
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

29



--------------------------------------------------------------------------------

Section 9.2    Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be sent by certified or regular
mail (return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission. Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, when sent, (iii) if
delivered personally, when so delivered, or (iv) if sent by facsimile
transmission, when sent, in each case as follows:

if to the Warrant Agent, to:

Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021

Attention: Client Services

Facsimile: [●]

if to the Company, to:

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, OK 73114

Facsimile: (405) 425-3704

Attention: K. Earl Reynolds

with copies (which shall not constitute notice) to:

Latham & Watkins LLP

Attn: Ryan J. Maierson

811 Main Street, Suite 3700

Houston, TX 77002

Fax: (713) 546-5401

if to Registered Holders, at their addresses as they appear in the Warrant
Register and, if different, at the addresses appearing in the records of the
transfer agent or registrar for the Class A Common Stock.

Section 9.3    Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holders.

Section 9.4    Examination of this Agreement. A copy of this Agreement, and the
Warrant Register relating to such Holder’s Warrants, shall be available at all
reasonable times at an office designated for such purpose by the Warrant Agent,
for examination by the Registered Holder of any Warrant.

 

30



--------------------------------------------------------------------------------

Section 9.5    Counterparts. This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 9.6    Effect of Headings. The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation hereof.

Section 9.7    Amendments.

(a)     This agreement may not be amended except in writing signed by the
Company and the Warrant Agent.

(b)     The Company and the Warrant Agent may from time to time supplement or
amend this Agreement or the Warrants, as follows:

(i)     without the approval of any Holder in order to cure any ambiguity,
manifest error or other mistake in this Agreement or the Warrants, or to correct
or supplement any provision contained herein or in the Warrants that may be
defective or inconsistent with any other provision herein or in the Warrants, or
to make any other provisions in regard to matters or questions arising hereunder
that the Company may deem necessary or desirable and that shall not adversely
affect, alter or change the interests of the Holders in any material respect, or

(ii)     with the prior written consent of Requisite Holders; provided, however,
without limitation to Section 9.7(b)(i) above, that the consent of each Holder
adversely affected thereby shall be required for any amendment that (A) reduces
the term of the Warrants (or otherwise modifies any provisions pursuant to which
the Warrants may be terminated or cancelled), (B) increases the Exercise Price
and/or decreases the number of Warrant Exercise Shares (or, as applicable, the
amount of such other securities and/or assets) deliverable upon exercise of the
Warrants, other than such increases and/or decreases that are made pursuant to
Article V or (C) modifies the material anti-dilution provisions set forth in
Article V or the provisions of this Section 9.7 or the definition of Requisite
Holders.

(c)     Notwithstanding anything to the contrary herein, upon the delivery of a
certificate from an Appropriate Officer which states that the proposed
supplement or amendment is in compliance with the terms of this Section 9.7, the
Warrant Agent shall execute such supplement or amendment; provided that the
Warrant Agent may, but shall not be obligated to, execute any amendment or
supplement that affects Warrant Agent’s rights, duties, immunities, liabilities
or obligations hereunder. Any amendment, modification or waiver effected
pursuant to and in accordance with the provisions of this Section 9.7 shall be
binding upon all Holders and upon each future Holder, the Company and the
Warrant Agent. In the event of any amendment, modification or waiver, the
Company shall give prompt notice thereof to all Registered Holders. Any failure
of the Company to give such notice or any defect therein shall not, however, in
any way impair or affect the validity of any such amendment.

 

31



--------------------------------------------------------------------------------

Section 9.8    No Inconsistent Agreements; No Impairment. The Company shall not,
on or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in this
Agreement or the Warrants. The Company represents and warrants to the Holders
that the rights granted hereunder do not in any way conflict with the rights
granted to holders of the Company’s securities under any other agreements. The
Company shall not, by amendment of its articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of the Warrants and in the taking of all such
action as may be necessary in order to preserve the exercise rights of the
Holders against impairment.

Section 9.9    Integration/Entire Agreement. This Agreement (including the
exhibits hereto) and the fee schedule is the final, complete and exclusive
statement of the agreement and understanding of the Company, the Warrant Agent
and the Holders in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the Warrants. This Agreement and the
Warrants supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 9.10    Governing Law, Etc. This Agreement and each Warrant issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State. Each party hereto consents and submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and of the U.S. federal courts located in the Southern District of
New York in connection with any action or proceeding brought against it that
arises out of or in connection with, that is based upon, or that relates to this
Agreement or the transactions contemplated hereby. In connection with any such
action or proceeding in any such court, each party hereto hereby waives personal
service of any summons, complaint or other process and hereby agrees that
service thereof may be made in accordance with the procedures for giving notice
set forth in Section 9.2 hereof. Each party hereto hereby waives any objection
to jurisdiction or venue in any such court in any such action or proceeding and
agrees not to assert any defense based on forum non conveniens or lack of
jurisdiction or venue in any such court in any such action or proceeding.

Section 9.11    Termination. This Agreement will terminate on the earlier of
(i) such date when all Warrants have been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period. The provisions
of Section 8.3 and this Article IX shall survive such termination and the
resignation, replacement or removal of the Warrant Agent.

Section 9.12    Waiver of Trial by Jury. Each party hereto, including each
Holder by its receipt of a Warrant, hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement and the transactions contemplated
hereby.

 

32



--------------------------------------------------------------------------------

Section 9.13    Remedies. The Company hereby agrees that, in the event that the
Company violates any provisions of the Warrants (including the obligation to
deliver shares of Class A Common Stock upon the exercise thereof), the remedies
at law available to the Holder of such Warrant may be inadequate. In such event,
the Requisite Holders and, other than in the event the Company fails to deliver
Warrant Exercise Shares upon a Holder’s exercise of its Warrants (which shall
not require the consent of the Requisite Holders), with the prior written
consent of the Requisite Holders, the Holder of such Warrants, shall have the
right, in addition to all other rights and remedies any of them may have, to
specific performance of the obligations and/or injunctive or other equitable
relief to enforce the obligations of the Company hereunder.

Section 9.14    Bank Accounts. All funds received by the Warrant Agent under
this Agreement that are to be distributed or applied by the Warrant Agent in the
performance of services (the “Funds”) shall be held by the Warrant Agent as
agent for the Company and deposited in one or more bank accounts to be
maintained by the Warrant Agent in its name as agent for the Company. Until paid
pursuant to the terms of this Agreement, the Warrant Agent will hold the Funds
through such accounts in: deposit accounts of commercial banks with Tier 1
capital exceeding $1 billion or with an average rating above investment grade by
S&P (LT Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch
Ratings, Inc. (LT Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). The Warrant Agent shall have no responsibility or liability for any
diminution of the Funds that may result from any deposit made by the Warrant
Agent in accordance with this paragraph, including any losses resulting from a
default by any bank, financial institution or other third party. The Warrant
Agent may from time to time receive interest, dividends or other earnings in
connection with such deposits. The Warrant Agent shall not be obligated to pay
such interest, dividends or earnings to the Company, any Holder or any other
party.

Section 9.15    Severability. In the event that any one or more of the
provisions contained in this Agreement or in the Warrants, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provisions in every other
respect and of the remaining provisions contained herein and therein shall not
be affected or impaired thereby; provided, however, that if any such excluded
provision shall adversely affect the rights, immunities, duties or obligations
of the Warrant Agent, the Warrant Agent shall be entitled to immediately resign.

Section 9.16    Confidentiality. The Warrant Agent and the Company agree that
the Warrant Register and personal, non-public warrant holder information, which
are exchanged or received pursuant to the negotiation or carrying out of this
Agreement, shall remain confidential and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions), or pursuant to the requirements of the
SEC.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned
parties hereto as of the date first above written.

 

CHAPARRAL ENERGY, INC. By:  

/s/ Joseph O. Evans        

Name:   Joseph O. Evans         Title:  

Chief Financial Officer and

 

Executive Vice President

 

(Principal Financial Officer and

 

Principal Accounting Officer)

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

Computershare Inc., as Warrant Agent By:  

 

  Name:   Title:

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FACE OF GLOBAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON JUNE 30, 2018

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 6.1(g) of the Warrant Agreement dated as of
[                    ] by and between Chaparral Energy, Inc. and Computershare
Inc. (the “Warrant Agent”), (ii) this Global Warrant Certificate may be
delivered to the Warrant Agent for cancellation pursuant to Section 6.1(h) of
the Warrant Agreement and (iii) this Global Warrant Certificate may be
transferred to a successor Depositary with the prior written consent of the
Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee.

No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until such provisions have been
complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS GLOBAL WARRANT CERTIFICATE (INCLUDING THE
SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL
AGREEMENTS SET FORTH IN THE WARRANT AGREEMENT DATED AS OF [●], BY AND BETWEEN
THE COMPANY AND THE WARRANT AGENT (AS DEFINED THEREIN) (THE “WARRANT
AGREEMENT”).

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON JUNE 30, 2018

WARRANT TO PURCHASE

             SHARES OF CLASS A COMMON STOCK OF

REORGANIZED CHAPARRAL ENERGY, INC.*

CUSIP # [●]

ISSUE DATE: [●]

No. W-[●]

This certifies that, for value received, Cede & Co. and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from
reorganized Chaparral Energy, Inc., a Delaware corporation (the “Company”),
subject to the terms and conditions hereof, at any time before 5:00 P.M., New
York City time, on June 30, 2018, the number of fully paid and non-assessable
shares of Class A Common Stock, par value $0.01 per share (“Class A Common
Stock”) of the Company set forth above at the Exercise Price (as defined in the
Warrant Agreement). The Exercise Price and the number and kind of shares
purchasable hereunder are subject to adjustment from time to time as provided in
Article V of the Warrant Agreement. The initial Exercise Price shall be $[●].

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

* Exercisable for [●] shares of Class A Common Stock for all Warrants in the
aggregate, subject to adjustment in accordance with Article V of the Warrant
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of
the [●] day of [●].

 

CHAPARRAL ENERGY, INC.

By:  

 

Print Name:  

 

Title:  

 

Attest:  

 

[●], as Warrant Agent

 

By:  

 

  Name:   Title:

Address of Registered Holder for Notices (until changed in accordance with this
Warrant):

Cede & Co.

55 Water Street

New York, New York 10041

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS GLOBAL WARRANT
CERTIFICATE SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR
ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

The Warrant evidenced by this Global Warrant Certificate is a part of a duly
authorized issue of Warrants to purchase              shares of Class A Common
Stock issued pursuant to the Warrant Agreement, a copy of which may be inspected
at the office of the Warrant Agent designated for such purpose. The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the Registered Holders of the Warrants. All capitalized terms
used on the face of this Warrant herein but not defined that are defined in the
Warrant Agreement shall have the meanings assigned to them therein.

The Company shall not be required to issue fractions of Class A Common Stock or
any certificates that evidence fractional Class A Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

This Warrant does not entitle the Registered Holder to any of the rights of a
stockholder of the Company.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof (subject to Section 4.3(d)(z) of the Warrant Agreement) and for
all other purposes (subject to Section 4.1(ii) of the Warrant Agreement), and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.



--------------------------------------------------------------------------------

EXHIBIT A-2

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF JUNE 30, 2018, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (AS DEFINED THEREIN) (THE “WARRANT AGREEMENT”).

 

Certificate Number                         Warrants                        
CUSIP # [●]    

This certifies that

is the holder of

WARRANTS TO PURCHASE CLASS A COMMON STOCK OF

REORGANIZED CHAPARRAL ENERGY, INC.

transferable on the books of the Company by the holder hereof in person or by
duly authorized attorney upon surrender of the certificate properly endorsed.
Each Warrant entitles the holder and its registered assigns (collectively, the
“Registered Holder”) to purchase by exercise from reorganized Chaparral Energy,
Inc., a Delaware corporation (the “Company”), subject to the terms and
conditions hereof, at any time before 5:00 P.M., New York City time, on June 30,
2018, one fully paid and non-assessable share of Class A Common Stock, par value
$0.01 per share (“Class A Common Stock”) of the Company at the Exercise Price
(as defined in the Warrant Agreement). The Exercise Price and the number and
kind of shares purchasable hereunder are subject to adjustment from time to time
as provided in Article V of the Warrant Agreement. The initial Exercise Price
shall be $[●].

This certificate is not valid unless countersigned and registered by the Warrant
Agent.

WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.

 

     DATED

 

Authorized Officer

     Attest:     

COUNTERSIGNED AND

REGISTERED

[WARRANT AGENT], AS WARRANT

AGENT

 

 

     By  

 

Secretary                AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

FORM OF REVERSE OF WARRANT

REORGANIZED CHAPARRAL ENERGY, INC.

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase [●] shares of Class A Common Stock
issued pursuant to the Warrant Agreement, as dated [●] between reorganized
Chaparral Energy, Inc., a Delaware corporation (the “Company”), and
Computershare Inc., a Delaware corporation (the “Warrant Agent” and the
agreement, the “Warrant Agreement”), a copy of which may be inspected at the
office of the Warrant Agent designated for such purpose. The Warrant Agreement
is incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
Registered Holders of the Warrants. All capitalized terms used in this Warrant
Certificate but not defined that are defined in the Warrant Agreement shall have
the meanings assigned to them therein.

The Company shall not be required to issue fractions of Class A Common Stock or
any certificates that evidence fractional Class A Common Stock. No Warrants may
be sold, exchanged or otherwise transferred in violation of the Securities Act
or state securities laws. The Warrants represented by this Warrant Certificate
do not entitle the Registered Holder to any of the rights of a stockholder of
the Company. The Company and Warrant Agent may deem and treat the Registered
Holder hereof as the absolute owner of this Warrant Certificate (notwithstanding
any notation of ownership or other writing hereon made by anyone) for the
purpose of any exercise hereof and for all other purposes, and neither the
Company nor the Warrant Agent shall be affected by any notice to the contrary.



--------------------------------------------------------------------------------

EXHIBIT B-1

EXERCISE FORM FOR REGISTERED HOLDERS HOLDING WARRANT CERTIFICATES

(To be executed upon exercise of Warrants)

The undersigned Registered Holder of this Warrant Certificate, being the holder
of Warrants of reorganized Chaparral Energy, Inc., issued pursuant to that
certain Warrant Agreement, as dated [●] (the “Warrant Agreement”), by and
between reorganized Chaparral Energy, Inc., a Delaware corporation, and
Computershare Inc., a Delaware corporation hereby irrevocably elects to exercise
the number of Warrants indicated below, for the purchase of the number of shares
of Class A Common Stock, par value $0.01 per share (“Class A Common Stock”)
indicated below:

 

  ☐ herewith tenders payment for              of the Warrant Exercise Shares to
the order of reorganized Chaparral Energy, Inc. in the amount of $            
in accordance with the terms of the Warrant Agreement; or

 

  ☐ herewith tenders              Warrants pursuant to the cashless exercise
provisions of Section 4.3(b) of the Warrant Agreement. This exercise and
election shall ☐ be immediately effective.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Class A Common Stock issuable upon exercise of the Warrants pursuant
to the cashless exercise provisions of Section 4.3(b) of the Warrant Agreement,
be issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name  

 

Address  

 

 

 

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant Certificate representing the balance of such Warrant shall be issued
in the name of the undersigned Holder or as otherwise indicated below and be
delivered to the address indicated below:

 

Name  

 

Address  

 

 

 

Delivery Address (if different)  

 

 

 

 

Dated:             , 20    

        HOLDER         [                                             ]

    By  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

EXERCISE FORM FOR REGISTERED HOLDERS HOLDING DIRECT REGISTERED WARRANTS

(To be executed upon exercise of Warrants)

The undersigned Holder, being the holder of Warrants of reorganized Chaparral
Energy, Inc., issued pursuant to that certain Warrant Agreement, as dated [●]
(the “Warrant Agreement”), by and between reorganized Chaparral Energy, Inc., a
Delaware corporation, and Computershare Inc., a Delaware corporation hereby
irrevocably elects to exercise the number of Warrants indicated below, for the
purchase of the number of shares of Class A Common Stock, par value $0.01 per
share (“Class A Common Stock”) indicated below:

 

  ☐ herewith tenders payment for             of the Warrant Exercise Shares to
the order of reorganized Chaparral Energy, Inc. in the amount of $            in
accordance with the terms of the Warrant Agreement; or

 

  ☐ herewith tenders             Warrants pursuant to the cashless exercise
provisions of Section 4.3(b) of the Warrant Agreement. This exercise and
election shall ☐ be immediately effective.

The undersigned requests that the Warrant Exercise Shares, or the net number of
shares of Class A Common Stock issuable upon exercise of the Warrants pursuant
to the cashless exercise provisions of Section 4.3(b) of the Warrant Agreement,
be issued in the name of the undersigned Holder or as otherwise indicated below:

 

Name  

 

Address  

 

 

 

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant representing the balance of such Warrant shall be issued in the name
of the undersigned Holder or as otherwise indicated below and that a Warrant
Statement reflecting such balance be delivered to the address indicated below:

 

Name  

 

Address  

 

 

Delivery Address (if different)

 

 

 

 

 

Dated:             , 20    

        HOLDER         [                                             ]

    By  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT

FOR REGISTERED HOLDERS

HOLDING DIRECT REGISTRATION WARRANTS

(To be executed only upon assignment of Warrants)

For value received, the undersigned Holder of Warrants of reorganized Chaparral
Energy, Inc., issued pursuant to that certain Warrant Agreement, as dated [●]
(the “Warrant Agreement”), by and between reorganized Chaparral Energy, Inc., a
Delaware corporation, and Computershare Inc., a Delaware corporation, hereby
sells, assigns and transfers unto the Assignee(s) named below the number of
Warrants listed opposite the respective name(s) of the Assignee(s) named below,
and all other rights of the Holder under said Warrants, and does hereby
irrevocably constitute and appoint                                          
            attorney, to transfer said Warrants, as and to the extent set forth
below, on the Warrant Register maintained for the purpose of registration
thereof, with full power of substitution in the premises:

 

Name(s) of Assignee(s)

     Address of Assignee(s)       Number of Warrants
                                                                                
                                           

 

Dated:             , 20         Signature:  

 

    Name:  

 

Note: The above signature and name should correspond exactly with the name of
the Holder of the Warrants as it appears on the Warrant Register.



--------------------------------------------------------------------------------

EXHIBIT D

Chaparral Energy, Inc.

U.S. Warrant Agent

   A. FEES FOR SERVICES

 

$ 3,500.00 Administration & Set-Up Fee

$ 2,500.00 Annual Facility Fee

$ 25.00 Account Exercise Fee

$ 3.75 Issuance & Registration of Warrant Certificate/Position, each

By Appraisal Special Services (legal fees, etc.)

Additional Out of Pocket Expenses

 

Chaparral Energy, Inc. (“Company”) acknowledges and agrees that the fees of
Computershare are confidential information. As such, Company agrees not to
disclose any such fees to any third party without Computershare’s prior written
consent, save and except for disclosure (a) to Company professional advisors,
held to strict confidence; and (b) as required or otherwise compelled by law.

 

   Submitted by      Accepted by    Computershare Trust Company, N.A.     
Chaparral Energy, Inc.    By:      By:    Title:      Title:    Date:      Date: